Citation Nr: 0104123	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In March 2000, the veteran was 
afforded a hearing before the undersigned Board member.  


FINDINGS OF FACT

1. The veteran's service-connected post-traumatic stress 
disorder (PTSD) has resulted in total social and 
occupational impairment that precludes him from securing 
or following substantially gainful employment and is 
manifested by such symptoms as emotional volatility, 
social isolation and anger management problems with 
suicidal and homicidal ideations.

2. The veteran's claim for a total rating based on individual 
unemployability due to service-connected disability is 
rendered moot.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991) amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.125, 4.130, 
Diagnostic Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, in connection with the veteran's 
claims, the regional office obtained all relevant medical 
records and also furnished the veteran VA examinations, most 
recently in September 1999.  Accordingly, the Board considers 
that all necessary notice has been furnished and that the VA 
duty to assist the veteran with regard to his claims has been 
fulfilled.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C.§§  5103 and 5103A). 

I. Factual Background

In February 1998, the RO granted service connection for PTSD 
and awarded a 50 percent disability evaluation based, in 
part, upon service records that documented the veteran's 
receipt of the Combat Infantryman Badge and Purple Heart for 
service during the Vietnam era.  The RO also considered a VA 
hospital report that showed he was hospitalized from July to 
August 1997 with complaints of anhedonia, depressed mood, 
decreased energy and sleep difficulties and expressed 
homicidal and suicidal ideations.  The veteran indicated that 
he worked for Delta Airlines, was injured on the job and, 
thereafter, experienced nightmares and flashbacks of combat-
related experiences.  At Axis I, the principal diagnosis was 
major depression and the second diagnosis was PTSD. 

The RO also considered findings of a December 1997 VA 
examination.  According to the examination report, the 
veteran, who was 50 years old, participated in an anger 
management group and saw a VA psychiatrist.  While in 
service, the veteran saw a psychiatrist due to his violence 
toward a sergeant.  The veteran complained of nightmares that 
caused him to awaken in a cold sweat, sleep difficulty and 
startle reaction, combat-related flashbacks and intrusive 
thoughts.  The veteran was married three times, divorced 
since 1995 and had three children.  He denied a history of 
substance abuse.  The veteran had a history of isolating 
himself.  On examination, the veteran was observed to be 
rather neatly dressed.  His affect was constricted and labile 
and his mood depressed, anxious and hostile but not directed 
to the interviewer.  The veteran had intrusive thoughts of 
combat-related events, flashbacks and startle reaction.  He 
had a short temper with angry outbursts and intermittent 
suicidal and homicidal ideations.  He had few friends.  The 
veteran's thinking was coherent with no psychomotor reaction.  
He was fearful of hurting someone but experienced improvement 
since attending an anger management group.  The veteran had 
diminished concentration but good memory.  The Axis I 
diagnoses were PTSD, severe and chronic and major depression, 
recurrent and chronic.  The Global Assessment of Functioning 
(GAF) score was 45, denoting serious symptoms, severe 
depression, occasional suicidal and homicidal thoughts, 
intrusive thoughts, serious impairment in social and 
occupational functioning, no friends and an inability to keep 
a job.

According to the results of a May 1998 private psychological 
evaluation report, the Axis I diagnosis was PTSD, chronic, 
with delayed onset.  The veteran presented a clinical picture 
of experiencing severe depression that included visual 
hallucinations and persecutory thinking.  The veteran also 
experienced PTSD with classic symptoms that included 
intrusive recollections, flashbacks and avoidance of stimuli 
that reminded him of traumatic events.  Because of his 
depression and PTSD, the veteran would have marked 
deficiencies in concentration and attention at work and 
problems with persistence and pace that would decrease the 
quality of his social functioning at work.  He also had 
severe memory deficits that affected his ability to work.  
His prognosis for recovery from PTSD was guarded and the 
prognosis for recovery from his depression was fair.

In July 1998, the RO received the veteran's claim for an 
increased (total) disability rating for his service-connected 
PTSD.  In a September 1998 statement, the veteran requested a 
100 percent disability rating and said he was unable to work 
since January 1996.

The veteran underwent a fee-based VA psychiatric examination 
in September 1998.  According to the examination report, he 
complained of nightmares, fear, tearfulness, poor 
concentration and depression.  He took prescribed 
psychotropic medication.  The veteran had sleep difficulty, 
anhedonia and hopelessness and denied a history of substance 
abuse.  He reported anxiety and feelings of panic and denied 
a history of delusions and hallucinations.  The veteran was 
forgetful but denied inappropriate behavior, last worked 
about two years ago and denied obsessions, compulsions or 
ritual behavior.  On examination, the veteran was casually 
dressed, cooperative, alert and oriented times three.  His 
speech was low in tone in volume.  His mood was depressed and 
his affect appropriate.  He denied suicidal and homicidal 
ideations and delusions and hallucinations.  The veteran 
showed fair insight and judgment.  The Axis I diagnoses were 
major depression, in partial remission, and PTSD.  A score of 
45 was assigned on the GAF scale.  The examiner commented 
that the veteran suffered from major depression and had PTSD 
symptoms.  Further, the veteran said his PTSD symptoms were 
getting better and that he was able to care for his personal 
hygiene but unable to sleep.  The veteran's concentration was 
still poor and he had anhedonia.  He had few social contacts 
and had difficulty focusing at work and being in a productive 
job.  He had difficulty remembering things.  Recommended 
treatment included individual psychotherapy and prescribed 
medication.

VA outpatient records, dated from May to August 1999, reflect 
the veteran's regular participation in a stress management 
group.  According to a May 1999 VA outpatient record, 
prepared by the veteran's treating VA psychiatrist, the 
veteran was seen for medication management of PTSD.  His 
current symptoms included decreased energy and concentration, 
social isolation, irritability, mood swings and rage attacks 
with some visual hallucinations that may have been illusions.  
The veteran had severe nightmares and flashbacks that were 
controlled with medication. He denied substance abuse and 
drank socially.  He denied suicidal or homicidal ideation.  
The veteran sustained an occupational orthopedic crush injury 
that resulted in decreased mobility and his need to use a 
cane when walking.  On mental status examination, the veteran 
seemed irritable with a constricted affect.  He was 
disappointed with past caregivers and the VA system, seemed 
in control of his impulses and did not appear to respond to 
internal stimuli.  The clinical impression was PTSD, fairly 
to poorly compensated.  A GAF score of 50 was assigned.  In 
the VA psychiatrist's opinion, the veteran was unemployable, 
both for orthopedic and psychiatric reasons.  

In August 1999, the RO received records considered by the 
Social Security Administration (SSA) in its June 1998 
administrative decision that found the veteran to be totally 
disabled since January 1996, due to bilateral knee 
impairments, major depression and PTSD.  An August 1998 SSA 
Disability Determination and Transmittal Record shows that 
the veteran's primary diagnosis was related to his muscles, 
ligaments and fascia and that the secondary diagnosis was 
major depression.  Among the records considered by the SSA in 
reaching its determination was a June 1997 private 
psychiatric evaluation report that described the veteran as 
flat, cold and dull with sleep difficulty, loss of appetite 
and occasional suicidal thoughts but no active plan.  The 
Axis I diagnosis was major depression, single, with a need to 
rule out PTSD, mild. A GAF score of 60 was assigned.  Also, 
September 1997 statements from a VA social worker and another 
VA medical employee were to the effect that the veteran was 
treated for PTSD and unable to work.

The veteran underwent a fee-based VA psychiatric examination 
in September 1999.  According to the examination report, the 
veteran experienced sleep difficulty, panic, startle reaction 
and nightmares that increased since he stopped working in 
1996.  The veteran's medical history showed that VA 
hospitalized him in 1997 and February 1998 and that the 
majority of diagnoses at the VA level were consistent with 
the diagnosis of severe and chronic PTSD, although major 
depression was also diagnosed.  

Further, fndings on examination revealed that the veteran was 
pleasant, cooperative and neatly dressed.  His affect was 
constricted and he admitted to being depressed and having 
suicidal and homicidal ruminations with intent in the past 
but not at present.  He wanted to kill some of his 
supervisors at the airline at which he worked when 
hospitalized in 1997, but no longer had those thoughts.  The 
veteran had flashbacks and his thinking was coherent and 
fairly relevant, but suspicious and guarded, with some 
persecutory and paranoid ideations.  His speech was normal 
with (no?) irrelevant, illogical or obscure speech patterns.  
There was no obsessive or ritualistic behavior observed.  The 
veteran was oriented times four.  His judgment and insight 
were fair.  The examiner noted some contradictory record 
information, with the veteran telling a psychologist he drank 
until eighteen months before 1998, but told the current 
examiner he had not been drinking since 1983.  The impression 
of the psychologist was that the veteran was truthful in 
answering questions, as was the impression of all other 
examining physicians.

The VA examiner assessed chronic and severe PTSD and said 
morbid diagnoses of PTSD were very common.  The specialist 
noted that depressive symptoms and disorders were probably 
the most common co-existing symptoms and conditions.  
Referencing the chapter on PTSD in Psychiatric Secrets, by 
Dr. Keating, the doctor noted that PTSD was particularly 
complex, dangerous and treatment-resistant.  Many of the 
symptoms of major depression were the same as symptoms of 
PTSD, including anxiety.  However, according to DSM-IV, when 
symptoms were caused by the stress of being exposed to combat 
situations, prevalence should be given to the diagnosis of 
PTSD.  The examiner assigned a GAF score of 42 and noted 
serious symptoms with suicidal ideations, nightmares, 
flashbacks, depressed moods, poor sleep and serious 
impairment in social and occupational function.  The veteran 
had few friends and was unable to keep a job.   

At his March 2000 Board hearing, and at his August 1999 
personal hearing at the RO, the veteran testified that VA 
hospitalized him twice for treatment of his PTSD, he attended 
a four month therapy seminar and had regular outpatient 
psychotherapy.  The veteran last worked in January 1996 due 
to an occupational accident at an airport at which he worked, 
in which he sustained orthopedic injury.  The veteran had 
worked for nearly thirty years at the same airline before his 
accident and was unable to return to work, in part, because 
he feared hurting somebody.  The veteran was married three 
times, lived alone, was socially isolated and took prescribed 
medication.  He angered easily, had little contact with his 
family and said he did drink, but not currently.  The veteran 
said his anger had worsened in recent months and he 
experienced sleep difficulty.



II.  Analysis

A. Increased Rating for PSTD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Under Diagnostic Code 9411, PTSD is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2000).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in assigning a rating for his PTSD.  See 
Mittleider v. West, 11 Vet. App.  at 182.

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met as his PTSD has effectively resulted 
in total occupational and social impairment.  The Board finds 
that the medical evidence shows that the veteran is 
unemployable due to the disability at issue.  See Mittleider.  
In fact, in May 1999, the veteran's treating VA psychiatrist 
found the veteran unemployable due to orthopedic and 
psychiatric reasons and, in September 1999, a VA examiner 
opined that the veteran had PTSD that was chronic and severe.  
That specialist further noted that symptoms of major 
depression were the same as PTSD symptoms and the same was 
true for anxiety.  But DSM-IV (the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) said that when symptoms were caused 
by the stress of combat, prevalence should be given to the 
diagnosis of PTSD.  Moreover, the physician said that the 
veteran was unable to keep a job.  Medical records assigned a 
GAF score that ranged 42 to 60, denoting some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood, or moderate impairment of occupational and 
social functioning.  GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Further, the veteran's PTSD symptomatology included defective 
memory and concentration, suicidal thoughts, volatility, 
irritability and nightmares and intrusive recollections of 
service-related events.  In reaching this decision, the Board 
recognizes that the veteran's capability to work was at times 
attributed to nonservice-connected disorders and the records 
also allude to some possible history of drinking (alcohol).  
Nevertheless, the record also establishes that he was treated 
for, and hospitalized due to, chronic, debilitating symptoms 
nondissociable from the service-connected PTSD, that included 
depression, suicidal thoughts and difficulty managing anger 
and that, for all intents and purposes, precluded him from 
gainful employment.  Moreover, the Board notes that the SSA 
has determined the veteran to be totally disabled, as a 
consequence of orthopedic injury and, secondarily, due to 
major depression.  Resolving the benefit of the doubt in the 
veteran's favor, the Board concludes that the criteria for 
the assignment of a 100 percent rating for PTSD have been 
satisfied.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.125, 
4.130, Diagnostic Code 9411 (1999). 

B.  Total Rating Based On Individual Unemployability

The veteran is also seeking a total rating based on 
individual unemployability due to service-connected 
disability.  His claim for this benefit was submitted in July 
1998. However, his claim is rendered moot by the Board's 
determination, granting a 100 percent schedular evaluation.
ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



`
		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

